              Case 2:20-cv-00064-EJY Document 13 Filed 05/14/20 Page 1 of 2




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   GWENDOLYN J. ABBOTT,                           )
                                                    ) Case No.: 2:20-cv-00064-EJY
12          Plaintiff,                              )
                                                    )       UNOPPOSED MOTION FOR
13                  v.                              )           EXTENSION OF TIME
                                                    )              (FIRST REQUEST)
14   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
15                                                  )
            Defendant.                              )
16                                                  )
                                                    )
17

18          Defendant Andrew Saul, Commissioner of Social Security (Defendant) respectfully requests

19 that the Court extend the time for Defendant to respond to Plaintiff’s Motion for Reversal and Remand

20 (Dkt. No. 11, filed on April 21, 2020), currently due on May 21, 2020, by 21 days, through and

21 including June 11, 2020. Defendant further requests that all subsequent deadlines set forth in the

22 Court’s scheduling order (Dkt. No. 9) be extended accordingly.

23          This is Defendant’s first request for an extension of time. Good cause exists for this extension

24 due to Defendant’s counsel’s workload as described below. Since Plaintiff’s motion was filed on

25 April 21, 2020, Defendant’s counsel has worked on approximately 13 district court cases. Counsel is

26 also responsible for other substantive non-litigation matters in the Office of General Counsel. Among
              Case 2:20-cv-00064-EJY Document 13 Filed 05/14/20 Page 2 of 2




 1 other things, this has included spending significant time helping the Office of General Counsel switch

 2 to new processes that are necessary due to the Covid-19 pandemic and related stay-at-home orders.

 3 The Office of General Counsel also currently has a number of attorneys out on leave of absence, in

 4 addition to staff attrition, which has increased the undersigned’s workload at a time when the office is

 5 under a hiring freeze.

 6          Additional time is required to review the record, to evaluate the numerous issues raised in

 7 Plaintiff’s motion, to determine whether options exist for settlement, and if not, to prepare Defendant’s

 8 response to Plaintiff’s motion. Defendant’s counsel will endeavor to complete these tasks as soon as

 9 possible. This request is made in good faith and with no intention to unduly delay the proceedings,

10 and counsel apologizes for any inconvenience.

11          On May 13, 2020, counsel for Defendant conferred with Plaintiff’s counsel, who has no

12 opposition to this motion.

13          It is therefore respectfully requested that Defendant be granted an extension of time to respond

14 to Plaintiff’s Motion for Reversal and Remand, through and including June 11, 2020.

15

16          Dated: May 13, 2020                             Respectfully submitted,

17                                                          NICHOLAS A. TRUTANICH
                                                            United States Attorney
18
                                                            /s/ Allison J. Cheung
19                                                          ALLISON J. CHEUNG
                                                            Special Assistant United States Attorney
20

21                                                          IT IS SO ORDERED; however, no further
                                                            extensions will be approved by the Court.
22

23
                                                            UNITED STATES MAGISTRATE JUDGE
24

25                                                          DATED: May 14, 2020
26                                                      2
